Title: To Thomas Jefferson from William Johnson, 11 April 1823
From: Johnson, William
To: Jefferson, Thomas


My dear Sir
Charleston
April 11th 23.
It was near the close of the session of the Supreme Court that I recd your welcome letter of the 4th ult., and as well the Bustle of such an Event, as the scenes of Distress which attended it, and the Habit of Procrastination which with much less Propriety you attribute to yourself, have prevented me from making an earlier acknowledgment of the Favour I feel bestowed upon me, when you devote an occasional Half-hour to the Purpose of writing to me.I am exceedingly gratified to hear that we are to have the Benefit of your Correspondence to rescue us from the Odium which our Federal Opponents have certainly succeeded thus far, in casting upon us, every where where our Principles and Conduct have not been candidly, and under favorable Circumstances,  investigated. Marshall’s Book has had a Circulation in Europe, and there particularly I fear that we have been quite misunderstood. What a Pity that Genl Ws Correspondence could not pass into Hands, that would but select from  it those Parts only that have a particular Bearing. But I predict that after the present selection shall be published the rest will go into the Flames. You are aware I presume that a selection has been made with a View to Publication. How much rather would I see those Letters that have been pass’d over! How much more interesting to the World & to the American people are their Contents probably, than the Contents of those that will appear.You are under the Impression I presume, that the Life of Hamilton is in the Hands of Mason. He undertook the Task but found it impossible to get on with it. It was then put into the Hands of Hopkinson of Philadia, but he, after a Year of Correspondence and Reflection abandoned it. One of his son’s then contemplated undertaking it, and I supposed was actually engaged in it. You have heard I presume of the Controversy on the subject of the General’s farewell Address. Mr H. insists on asserting it to have been altogether Hamilton’s Production, and one of his sons once told me that the Evidence was conclusive. Hopkinson & Judge W. had some Correspondence on the subject, and he positively refused to support the Pretentions to it. I cannot believe it myself, & make no Doubt Hopkinson was glad of the Excuse for getting out of a very difficult Undertaking. For a Minister of Religion to write the Life of Hamilton would present a curious spectacle; unless it should be done in the style and manner of the Ordinary of Newgate.The Encouragement you gave me, and the Motives you suggest have induced me to resolve to continue my History of Parties, but I will pursue it leisurely, and must take the liberty to trouble you with occasional queries on the subject. Whether it shall ever see the light or not, shall depend upon the question whether I have to my own satisfaction and that of the few Friends to when I may submit it, supported the Position which I have acknowledged as my End and Aim—that the distinguishing Characteristic of the Republican Party was, to check the Intemperance of both Democrats and Federalists and administer the Government agreeably to the time. Views of the Constitution, equally uninfluenced by the Pretensions of the States or the United States. Pray give me an explicit Opinion on the Correctness of my general Proposition. Sacrifices to be sure, were necessary to fix the Democrats, without whose Aid there was no getting on, but they were mere Sacrifices, and ancillary to the great End. They were the Means, not the End of our political Course.I concur with you entirely in Opinion that the Prejudices of Mr Adams are not in our Favour; and have always thought that both Father & Son came over to us merely from the Disgust produced by their squabbles with Pickering & others at the Close of his Administration. I confess to you also that altho’ I held my Peace, I never did approve of the great Liberality with which we rewarded him and one or two others whom I could name, for their Accession. I presume it was done as a Measure of Policy, perhaps of Conciliation; but it disgusted many a sound Republican and held up an unfortunate Motive to others. We may one Day feel its Influence in our own Ranks. Nor could I ever feel that Preeminence of Talent which might have been pleaded, had it been possessed, as the Groundwork of extraordinary Claims upon the Administration. Mr Adams has had more Opportunities than any Man of modern Times, unless it was Mr Pinkney, and I do not recollect any thing that either of them ever effected abroad or at home. It is true he has a biting, satyrical Pen; but some think there is full as much ill-temper as Talent usually displayed by it. However, a Treat may be expected from his Father’s Correspondence, should the Public ever get at it. His Vanity will not let him destroy much of it; but the Son is more politick, & it will be bolted in passing through his Hands. The latter will no doubt write his Biography, unless he has prepared it himself, which I truly hope may be the Case. It will contain some precious Communications, if written since he fell out with his Party. Pickering’s Pen is  actually in Motion I have it from the best Authority that he is engaged in giving an Exposè of his military and political Career. This will be a precions Production. He and Armstrong and Eustis and Brooks could tell us some curious Anecdotes about the Events with which the War of the Revolution terminated. I presume you have seen Armstrongs Philippic against me. I was resolved to force him out, and my Friends know that I wrote expressly with that View. His Abuse can injure no one; but I am really at a loss to know what to think of Genl W’s supposed letter to him. There is some Mystery about it, which I think I have the Means of developing. As to the New-berg Letters, I still do not believe that he wrote the first of them. The two others I have no Doubt he wrote. Armstrong thought that the Design, in suggesting the Measure of marching to the Western country, was too profound to be seen through, but their Course lay through Philadia, where the Public creditors awaited them, and would have been prepared to receive them, and to give Direction to their ulterior Purposes. One thing is very clear, that Gr Morris attempted to tamper with Greene, and was cooperating with the Conspirators at New-berg  in doing so. But he trusted his subalterns as far as he saw it was safe to trust them. If we could only bring out Govr Brooks of Massachusetts the whole Mystery would be developed; for he was one of the Committee who had just returned into Camp from Philadia.On the Subject of seriatim Opinions in the Supreme Court I have thought much, and have come to the Resolution to adopt your suggestion on all Subjects of general Interest; particularly constitutional questions. On minor Subjects it is of little public Importance. But now, my dear Sir, will you permit me to solicit of you one Favour. I will not press it: but if you could find Leisure to turn your Thought to the Subject, you would confer on me a singular Favour if we could amicably and confidentially examine the question  how far the Supreme Court has yet trespassd upon their Neighbours Territory, or advanced beyond their own constitutional Limits. And believe me, there is no Affectation of a Deference. I do not feel when I assure you, that my leading Motion in making the Request is to relinquish or adhere to the Doctrine I have  assented to, according as I find them capable of withstanding such a scrutiny. I will not pretend that I have no View to bringing about a Change of your Opinions on the Subject, not for the Triumph, but for the Support it would afford me; but to have my own fairly & fully tried, believe me is my leading Motive.  I cannot I acknowledge but flatter myself that in the main the Country is satisfied with our Decisions; and I urged our Friend Stevenson to bring forward his Motion on the 25th section of the Judiciary-act, in the Hope that there would be some Expression of public Sentiment upon the Subject. The Resolution unfortunately could not be taken up at the late session, and we are still left to conjucture. I acknowledge that some things have fallen from particular Judges which are exceptionable, and I exceedingly regret their Publication. But when the Decisions are examined upon their own Merits independently of the bad or defective Reasons of the Judge who delivers them, I do flatter myself that all in which I ever concurred will stand constitutional scrutiny. It will be impossible to avoid however, conducting the most of our Business in Conclave; for I do verily believe that there is no Body of Men, legislative judicial or executive, who could preserve the public Respect for a single year, if the public Eye were permitted always to look behind the Curtain. I have had to examine the human Character in various situations, your Experience has been infinitely greater, but I never met with but one Man who could absolutely leave his Vanity and Weaknesses at home! And have been often absolutely astonished at the Predominance of little Passions over Men in the most elevated stations.I have taken the Liberty to inclose a Letter to Miss Ellen from my eldest Daughter a very warm Friend, and earnest Admirer of her, and will accompany it with a Request that you will tender a very cordial Remembrance from myself to her.And with Sentiments of the most unaffected and respectful Friendship I submit myselfYour most obedtWillm Johnson